Exhibit 10.1

2006-2007 Board Year

EDS Director

Compensation for Non-Employee Directors

Overview

The EDS Compensation Plan for Non-Employee Directors is designed to recognize
and reward the important contributions you make as a board member guiding and
directing the company.

Your compensation as a non-employee Director is awarded as an all-inclusive
annual retainer. You can elect to receive the annual retainer as a lump-sum cash
payment, as EDS equity, or you can elect to defer receipt of all or part of your
annual retainer until after your service as an EDS Director has ended. You are
encouraged to elect at least half of your compensation in the form of EDS
equity, enabling you to reap the benefits of the decisions you make as an EDS
Director, and more closely align your interests with those of our shareholders.

Payment is made at the beginning of each board year, typically at or following
the annual shareholders’ meeting. If a non-employee Director is elected to EDS’
Board during the board year, he or she will receive prorated compensation upon
election and will be allowed to choose the form of payment at that time.

Annual Retainer

Your annual retainer (or compensation) is determined as follows:

1. Base Retainer: You will receive an all-inclusive base retainer of $200,000
per board year, which compensates you for the day-to-day time and energy you
spend supporting our shareholders and advising EDS management.

2. Committee Chairperson Retainer: You will receive an additional retainer of
$15,000 per board year if you serve as a chairperson for one of the board
committees.

Payment Form

Your compensation can be delivered in any combination of the following forms of
payment:

1. Lump-Sum Cash Payment – You may receive your compensation as a lump-sum
payment at the annual shareholders’ meeting.



--------------------------------------------------------------------------------

2. Restricted Shares of EDS Stock – You may choose to convert your compensation
into restricted shares of EDS stock with a 110 percent face value. If this
alternative is elected, the number of shares granted to you will be determined
by multiplying the elected amount by 110 percent and then dividing that amount
by the grant price. The grant price is determined by averaging the high and low
trade price of EDS stock on May 1, 2006. Vesting occurs over three years, with
one-third vesting each year on or about the anniversary of the grant date. The
value of your vested shares will be taxable as income to you on the vesting date
and will be reported annually on IRS Form 1099. Upon vesting, shares are held on
account at American Stock Transfer & Trust Company (AST), the transfer agent for
EDS. You will receive dividends (or dividend equivalents) on all of your vested
and unvested restricted shares at the same time dividends are paid to
shareholders.

3. EDS Deferred Compensation Plan for Non-Employee Directors – You may elect to
defer your compensation into the EDS Deferred Compensation Plan for Non-Employee
Directors (“Plan”), which enables you to defer receipt of payment (and taxes)
until after your service as an EDS Director has ended. In order to defer any
compensation you earn as a non-employee Director for the 2006-2007 board year,
your deferral election form must be returned to EDS on or before December 31,
2005. The Plan offers two accounts in which you may invest your deferred
compensation: the Interest- Bearing Account and the Phantom Stock Account. You
may choose to defer your compensation into either or both accounts.

 

  •   Interest-Bearing Account: Deferrals into this account will be credited at
100 percent of the face value of the deferred compensation on May 1, 2006, and
will earn interest that is compounded monthly and credited to the account on the
last day of each month. The interest rate is an annual rate established by
multiplying the Federal Long-term Rate in effect for January by 120 percent, and
is adjusted each calendar year.

 

  •   Phantom Stock Account: Deferrals into this account will be converted into
phantom stock units of EDS common stock and will be credited at 110 percent of
the face value of the deferred compensation. The number of phantom stock units
credited to your account is determined using the average of the high and low
trade price of EDS stock on May 1, 2006. Additional phantom stock units will be
credited to your account representing dividend equivalents on your phantom stock
units at the same time dividends are paid to shareholders.

Your account balance in the Plan will be distributed to you as a cash payment
within 60 days after your service as an EDS Director has ended. The cash payment
will represent the fair market value of your account balance (both the
interest-bearing and phantom stock accounts) on your last day of service as an
EDS Director, plus accrued interest through the payment date. You can elect the
form of payment



--------------------------------------------------------------------------------

from one of the following distribution methods:

 

  1. lump-sum payment,

 

  2. three annual installments, or

 

  3. five annual installments.

Through December 31, 2005, you have a special one-time opportunity to make a
final payment election if you have not done so already. This payment election
will apply to your entire Plan account balance, and it will revoke and supersede
any previous payment elections you have filed. Once made, this election is
irrevocable. If you do not make an election by December 31, 2005, the form of
payment election you currently have on file will remain in effect, and cannot be
changed.

Stock Ownership Guidelines

Owning stock in EDS closely aligns your interests with those of our shareholders
and allows you to reap the benefits of the value you help create. As a
non-employee director, you are expected to achieve and maintain a stock
ownership level equivalent to two times your Annual Retainer ($400,000 in total)
during your board service. You have until the beginning of the 2009-2010 board
year, or five years from your election to the board (whichever is later), to
achieve this stock ownership level.

You have many ways to accumulate EDS equity. The value of your EDS equity
holdings will include:

 

  •   shares held outright

 

  •   phantom stock units

 

  •   restricted stock awards

 

  •   in-the-money value of stock options

Your stock ownership status will be reviewed and reported to you each January.

Although these guidelines establish a minimum expectation of EDS stock
ownership, you are encouraged to increase your EDS stock ownership beyond this
guideline.

For Additional Information

If you have any questions, please contact Michael E. Paolucci, Vice President,
Global Compensation and Benefits, at 972 605 1646.

EDS and the EDS logo are registered trademarks of Electronic Data Systems
Corporation. All other brand or product names are trademarks or registered marks
of their respective owners. EDS is an equal opportunity employer and values the
diversity of its people. Copyright © 2005 Electronic Data Systems Corporation.